IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs September 9, 2003

                   STATE OF TENNESSEE v. TRAVIS PARSON

                      Appeal from the Criminal Court for Shelby County
                     Nos. 01-07733 – 01-07736   Bernie Weinman, Judge



                     No. W2002-02743-CCA-R3-CD - Filed March 3, 2004



JOE G. RILEY , J., concurring in part and dissenting in part.

        I agree with the majority opinion in all respects except its treatment of the consecutive
sentencing issue. I would remand to the trial court for a determination of whether the two-year
sentence for criminally negligent homicide and/or the yet-to-be-imposed sentence for aggravated
assault should run consecutively to the twenty-year sentence for especially aggravated robbery.

        I agree the trial court did not set forth the required findings relating to the imposition of
consecutive sentences. However, I believe the trial court should have the opportunity upon remand
to determine whether the defendant qualifies as a dangerous offender under Tennessee Code Annotated
section 40-35-115(b)(4).

         The record shows the defendant committed three misdemeanor offenses within four months
prior to committing the present offenses. Those charges were pending when he committed the
present offenses. Five years earlier, he had juvenile adjudications for vehicle theft and possession
of a pistol on school property. The present offenses, especially aggravated robbery, aggravated
assault, and criminally negligent homicide, were all violent offenses committed by the defendant
with full knowledge that his co-perpetrator possessed and was shooting an assault rifle. Although
the defendant was not the person who actually fired the bullets striking the two victims, he did
deliberately fire his shotgun in the store where others were present. Despite the defendant’s
confession to authorities, he denied in his trial testimony any involvement whatsoever. He did not
testify at his sentencing hearing.

        In my view, there may well be a reasonable basis for the trial court to conclude the defendant
is a dangerous offender because (1) the defendant’s behavior indicated “little or no regard for life,”
Tenn. Code Ann. § 40-35-115(b)(4); (2) the defendant had “no hesitation about committing a crime
in which the risk to human life [was] high,” id.; (3) consecutive sentences would “reasonably relate
to the severity of the offenses committed,” State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995);
and (4) “an extended sentence is necessary to protect the public,” id. I would remand and allow the
trial court to determine, at the time of the sentencing hearing for aggravated assault, whether either
or both of the sentences for aggravated assault and criminally negligent homicide should run
consecutively to the sentence for especially aggravated robbery. See State v. Pharez Price, No.
M2002-01717-CCA-R3-CD, 2003 Tenn. Crim. App. LEXIS 332, at *29 (Tenn. Crim. App. Apr. 11,
2003) (holding remand for redetermination of consecutive sentencing appropriate when appellate
court reverses some of the convictions), perm. to app. denied (Tenn. 2003); State v. Perry Singo, No.
M2001-00919-CCA-R3-CD, 2002 Tenn. Crim. App. LEXIS 677, at **31-32 (Tenn. Crim. App.
Aug. 9, 2002) (holding the same), perm. to app. denied (Tenn. 2002).



                                                       ____________________________________
                                                       JOE G. RILEY, JUDGE




                                                 -2-